 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8
       DESHAWN DESHAY LESLIE,                    1:19-cv-00366-NONE-GSA-PC
 9
                              Plaintiff,         ORDER DENYING PLAINTIFF’S MOTION
10
                                                 FOR 90-DAY EXTENSION OF TIME TO
                   v.                            FILE SECOND AMENDED COMPLAINT
11
                                                 (ECF. NO. 27.)
       JEREMY CLABORN, et al.,
12                                               ORDER EXTENDING TIME TO FILE
                              Defendants.        OBJECTIONS TO FINDINGS AND
13                                               RECOMMENDATIONS
                                                 (ECF NO. 26.)
14
                                                 THIRTY-DAY DEADLINE TO FILE
15                                               OBJECTIONS, OR IN THE ALTERNATIVE,
                                                 TO FILE THE SECOND AMENDED
16                                               COMPLAINT

17

18          Deshawn Deshay Leslie (“Plaintiff”) is a state prisoner proceeding pro se with this civil
19   rights action pursuant to 42 U.S.C. § 1983.
20          On April 21, 2021, findings and recommendations were entered recommending that this
21   action be dismissed, without prejudice, for Plaintiff’s failure to comply with the court’s order
22   issued on July 28, 2020, which required him to file the Second Amended Complaint. (ECF No.
23   22.) On May 14, 2021, Plaintiff filed a motion for a 90-day extension of time to file the Second
24   Amended Complaint. (ECF No. 27.)
25          “When an act may or must be done within a specified time, the court may, for good cause,
26   extend the time.” Fed. R. Civ. P. 6(b)(1). In support of his motion for extension of time, Plaintiff
27   asserts that he lacks access to the law library. This is Plaintiff’s third motion for 60 to 90 days
28   extension of time to file a Second Amended Complaint. (ECF No. 19, 24, 27.) It has been more

                                                      1
 1   than nine months since the court ordered Plaintiff to file a Second Amended Complaint. (ECF
 2   No. 17.) Not only is nine months an excessive amount of time for an extension of time, but here
 3   Plaintiff fails to show good cause for the court to grant him additional time to file the Second
 4   Amended Complaint. Plaintiff asserts that he cannot file the Second Amended Complaint
 5   because he lacks access to the law library. Plaintiff should not need to use the law library to
 6   amend his complaint. In the court’s order of July 28, 2020, the court ordered Plaintiff to choose
 7   which related claims he wishes to proceed with in the Second Amended Complaint. There should
 8   be no reason for Plaintiff to conduct additional research at the law library. Therefore, Plaintiff’s
 9   motion for extension of time shall be denied. However, Plaintiff shall be granted a thirty-day
10   extension of time to file objections to the findings and recommendations. In the alternative,
11   Plaintiff may file the Second Amended Complaint to enable this case to proceed.
12          The court having found no good cause to grant Plaintiff an extension of time, IT IS
13   HEREBY ORDERED that:
14          1.      Plaintiff’s motion for a 90-day extension of time to file the Second Amended
15                  Complaint, filed on May 14, 2021, is DENIED;
16          2.      Plaintiff is granted a 30-day extension of time in which to file objections;
17          3.      Within 30 days of the date of service of this order, Plaintiff may file objections to
18                  the findings and recommendations issued on April 21, 2021;
19          4.      In the alternative, Plaintiff may file the Second Amended Complaint within 30
20                  days of the date of service of this order; and
21          5.      Plaintiff’s failure to comply with this order shall result in a recommendation that
22                  this case be dismissed.
23
     IT IS SO ORDERED.
24

25      Dated:     May 22, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                      2
